972 F.2d 346
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward M. DEAN, Plaintiff-Appellant,v.VETERANS ADMINISTRATION REGIONAL OFFICE, Defendant-Appellee.
No. 90-3948.
United States Court of Appeals, Sixth Circuit.
July 31, 1992.

1
Before KENNEDY and JONES, Circuit Judges;  and GIBSON, Chief District Judge.*

ORDER

2
On REMAND from the Supreme Court of the United States of America.   Upon consideration of the decision of the Court vacating the prior decision of this court, it is ordered that this cause be REMANDED to the district court for it to apply Federal Rule of Civil Procedure 15(c)(3), as amended, and the relation-back doctrine to appellant's amended complaint.



*
 The Honorable Benjamin F. Gibson, Chief United States District Court Judge for the Western District of Michigan, sitting by designation